Dismissed and Memorandum Opinion filed September 10,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00456-CR
____________
 
MARVIN LEE ALEXANDER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause No.
1129388
 

 
M E M O R A N D U M   O P I N I O N




Appellant Marvin Lee Alexander, on September 20, 2007,
pleaded guilty, without an agreed recommendation from the State, to possession
of a controlled substance.  The trial court deferred adjudication of guilt and
placed Alexander on deferred-adjudication community supervision for five
years.  On October 30, 2007, the State filed a motion to adjudicate guilt. 
After a hearing, the trial court found Alexander guilty and assessed punishment
at confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice.  On appeal, Alexander contends that his Aguilty@ plea to the original charge was not
made knowingly, intelligently, and voluntarily.  Because we have no
jurisdiction to consider the voluntariness of Alexander=s original plea of guilty after the
trial court has adjudicated his guilt, we dismiss for want of jurisdiction.
A defendant placed on deferred adjudication community
supervision may raise issues relating to the original plea proceeding, such as
voluntariness, only in appeals taken when deferred adjudication is first
imposed.  Manuel v. State, 994 S.W.2d 658, 661B62 (Tex. Crim. App. 1999).  Because
Alexander did not appeal his conviction and sentence until after the trial
court adjudicated his guilt and revoked his community supervision, we have no
jurisdiction to entertain his appeal.  See id. at 662.
Accordingly, we dismiss the appeal for want of jurisdiction.
 
 
 
/s/      Jeffrey
V. Brown
Justice
 
 
 
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex.
R. App. P. 47.2(b).